DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a PCB" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears this “PCB” stands for printed circuit board which is recited in line 3.
Claim Objections
Claim12 is objected to because of the following informalities:  claim 12 recites “the device, in lines 1 and 2, it appears “the device” is the “packaged device” recited in lines 2. There are several instances throughout the claims, for example, claim 18, line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-12, 17-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN (US 2016/0372404, newly cited, hereinafter, Sun.)
In regard to claim 1, in figs. 1-3, Sun discloses a device 101 (para [0016]) comprising:
an a packaged electronic component 102, bottom package, having multiple electrical connectors, or leads 112 (para [0022]), the multiple electrical connectors configured to couple to a printed circuit board (PCB) 106, or main board (para [0016]) and having a first footprint; and
a multi-lead adapter 104, or top package (para [0026]) comprising a plurality of leads 136 (para [0025]) arranged in parallel rows (fig. 2), each of one or more of the leads connected on a first end to a corresponding single one of the electrical connectors of the packaged electronic component second ends of the plurality of leads configured to potentially couple to a PCB and having a second footprint that has a different size than the first footprint. 
Regarding claim 2, wherein the multi-lead adapter further comprises a non-conductive platform 110 (para [0026]), molded around portions of the plurality of leads and comprising multiple orifices, each exposing the first end of one of the plurality of leads. Fig. 1.
Regarding claim 3, wherein the electronic component is mounted on the leads via the multiple orifices. Fig. 1.
Regarding claims 5 and 17-18, wherein the packaged electronic component is a chip or die package that inherently includes passive and active components, PCB, for example, the package 120 is an IC die (para [0017]).
Regarding claims 6-7, the second footprint is a thin small outline package, a common feature (see para [0023].)
Furthermore, regarding claim 8, the first group of leads forming a footprint smaller than that of a small outline integrated circuit (SOIC) package; and the second group of leads forming another footprint that is consistent with that of the SOIC package; and

Regarding claim 9, as mentioned in claim 2 above, Sun further comprising a non-conductive platform mechanically supporting the second group of leads;
wherein the molding also encapsulates the non-conductive platform. Fig. 1.
Regarding claim 10, wherein the non-conductive platform comprises multiple orifices exposing a second end of one of the second group of leads. Fig. 1.
Regarding claim 11, wherein the package is mounted on the second group of leads via the multiple orifices. Fig. 1.
Regarding claim 12, Similarly, in figs. 1-3, Sun discloses a package comprising:
a packaged device including a first group of leads 132/112 extending from a first side of the  packaged device and a second group of leads 132/112 extending from a second side of the packaged device opposite the first side of the packaged device;
a third group of leads 136, each connected on a first end to a single lead of the first group of leads;
a fourth group of leads 136, each connected on a first end to a single lead of the second group of leads: and
a non-conductive platform 110 mechanically coupled to the third and fourth groups of leads, the packaged device mounted upon the platform;
wherein a first distance between ends of the first group of leads and corresponding ends of the second group of leads is different than a second distance between second ends of the third group of leads and corresponding second ends of the fourth group of leads.
Regarding claim 20, as mentioned above, wherein the non-conductive platform includes multiple orifices through which first ends of corresponding ones of the third group of leads couples 
Regarding claims 21 and 22, Sun further comprising:
a molding encapsulating the packaged device, the first group of leads, the second group of leads, and the non-conductive platform, and encapsulating portions of the third group of leads and the fourth group of leads. The elements 124 are part of the leads, or lead ends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 12 above.
In regard to claims 13-16, Sun discloses all of the claimed limitations as mentioned above. Sun also discuses that the package also disposed on a PCB, and a QFP, QFN STOP. These elements are conventional and usually have the sizes that could be formed on each other as claimed. Sun, however, does not disclose the exact dimensions as currently claimed. However, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the distance because applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem, a non-critical feature.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the cited art to obtain the invention as specified in the above claims. 
Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed.Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Furthermore, since the above claims claim several sizes of the element. They indicate that the diminutions are not critical values in this case.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.